IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


EQT PRODUCTION COMPANY AND             : No. 168 WAL 2016
EQUITRANS, L.P.,                       :
                                       :
                    Respondents        : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
RONALD K. TESKA AND GIULIA             :
MANNARINO,                             :
                                       :
                    Petitioners        :


                                   ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.